Citation Nr: 1521201	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  12-10 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for cirrhosis of the liver, to include as secondary to hepatitis C.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.M.K., Counsel




INTRODUCTION

The Veteran served on active duty in the Army from July 1973 to July 1975 and served on active duty in the Marine Corps from April 1976 to December 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently transferred to the RO in Jackson, Mississippi.

In August 2014 the Veteran and his spouse testified before the undersigned Veterans Law Judge during a videoconference hearing.  A copy of the transcript is contained in the electronic "Virtual VA" system.

When this case was previously before the Board in October 2014, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is required before the Veteran's claim is adjudicated.

As noted in the prior remand, the Veteran asserts that his hepatitis C and cirrhosis of the liver are etiologically related to service and that, alternatively, his cirrhosis of the liver is secondary to the hepatitis C.  Specifically, the Veteran contends that his hepatitis C could be due to exposure in service to immunizations, a laceration to his face in August 1974, a laceration to his right hand in September 1980, and multiple dental procedures.

In response to the Board's October 2014 remand, the Veteran was afforded a VA examination in December 2014 in which a VA examiner provided an etiological opinion in regards to the claimed hepatitis C and cirrhosis of the liver.  However, the VA examiner did not address the Veteran's contention that these disabilities could be due to multiple dental procedures, as directed in the remand instructions.

Finally, the Board notes that in addition to pointing out the fact that the VA examiner did not address the multiple dental procedures, the Veteran submitted evidence directly to the Board in correspondence received in April 2015 that specifically included private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Access to the electronic claims file should be made available to the December 2014 examiner for review, and the examiner should state in the examination report that the claim files have been reviewed. 

Based on a review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current hepatitis C and cirrhosis of the liver had an onset during his periods of active service or are otherwise related to the Veteran's active duty service, to specifically include as due to his multiple dental procedures. 

An explanation for all opinions expressed must be provided.  In offering any opinion, the examiner must consider the full record, to include service treatment records and the Veteran's and his wife's lay statements and aforementioned assertions. 

If an opinion cannot be provided, it must be noted in the examination report, and an explanation provided for that conclusion.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims must be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran must be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

